Citation Nr: 0309765	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for post 
traumatic stress disorder and for diverticulitis.  He 
responded with a timely Notice of Disagreement, and was sent 
a Statement of the Case.  He then filed a timely VA Form 9, 
perfecting his appeal of these issues.  

The veteran's appeal was initially presented to the Board in 
June 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran has not alleged experiencing an event during 
service that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others.  

3.  Credible evidence has not been presented that the 
veteran's gastrointestinal disabilities had their onset 
during active military service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
post traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  

2.  The criteria for entitlement to service connection for a 
gastrointestinal disability, to include diverticulitis, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 2000 Statement 
of the Case, the various Supplemental Statements of the Case, 
and August 2001 and February 2002 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Orlando, 
FL.  Because VA medical treatment has been reported by the 
veteran, these records were obtained.  Private medical 
records have also been obtained from Drs. J. N., R. M., and 
A. M.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  The veteran has not been afforded 
recent VA medical examinations, as the Board has determined 
such examinations are not required in the present case, for 
reasons to be discussed below.  All relevant evidence having 
been obtained, his appeals are ready to be considered on the 
merits.  

I. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2002); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998), (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors); 38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2002).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors."  

In the present case, the veteran's service records do not 
indicate he was awarded the Combat Infantryman's Badge, 
Purple Heart, or similar decoration indicative of combat.  On 
his June 1999 application for compensation, the veteran 
indicted he had "non-combat PTSD" which was "job stress 
related."  In a subsequent September 2001 statement, he 
reported that during W.W. II, he was in charge of the Naval 
Air Transport Operations on the island of Guam, an assignment 
which involved "a lot of stress and responsibility."  He 
also stated that "the Japanese were in the hills around the 
air base and approached at night," implying the possibility 
of combat participation, or at least a threat to the 
veteran's personal safety.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that in order for a stressor to be sufficient to 
support a diagnosis of post traumatic stress disorder, the 
veteran "must have been 'exposed to a traumatic event' in 
which 'the person experienced, witnessed, or was confronted 
with an event or events that involved actual or a threatened 
death or serious injury, or a threat to the physical 
integrity of self or others.'"  Pentecost v. Principi, 16 
Vet. App. 124, 127 (2002) (quoting DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  In the 
present case, the veteran has failed to cite to any such 
events.  While his supervision of military operations during 
a period of war no doubt involved considerable stress and 
pressure, he has not alleged that his duty involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others.  He has also 
suggested that the presence of Japanese soldiers on the 
island of Guam contributed to his claimed post traumatic 
stress disorder.  However, the veteran has not alleged that 
he was actually involved in combat with enemy soldiers, or 
that he was ever physically threatened by them.  In filing 
his initial application for compensation for "non-combat 
PTSD", he characterized his claimed stressor as "job stress 
related," and specifically denied participation in combat.  
He has also failed to allege a noncombat stressor which 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others.  

The Board notes that the veteran has not been afforded a 
recent VA psychiatric examination.  However, the veteran has 
presented only evidence of anxiety and stress; no objective 
evidence of any causal connection between a psychiatric 
disorder and military service has been offered.  The U.S. 
Court of Appeals for the Federal Circuit recently held that 
in order for a VA examination to be necessary, "the veteran 
is required to show some causal connection between his 
disability and his military service.  A disability alone is 
not enough."  Wells v. Principi, No. 02-7404, slip op. at 3, 
2003 U.S. App. LEXIS 8073, at *8 (Fed. Cir. April 29, 2003).  
Thus, a VA examination is not warranted in the present case, 
based on the evidence of record.  

In conclusion, service connection for post traumatic stress 
disorder must be denied.  The veteran has failed to allege an 
event which would meet the definition of a stressor; that is, 
an event which involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others.  As a preponderance of the evidence is against the 
award of service connection, the doctrine of resolving 
reasonable doubt n favor of the veteran is not applicable to 
this appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II.  Service connection - Diverticulitis

The veteran seeks service connection for diverticulitis.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes that recent medical 
records reveal a diagnosis of diverticulosis, confirmed via 
endoscopy in October 1998.  Diverticular bleeding was also 
diagnosed in October 1998.  The veteran having presented 
uncontroverted medical evidence of a current gastrointestinal 
disability, the question becomes whether such a disability 
was incurred in or aggravated by active military service.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for diverticulitis.  An abstract 
from the Surgeon General's Office was likewise negative for 
any in-service treatment for a gastrointestinal disability.  
He was noted to have been hospitalized in February 1944 for 
stomatitis and prostatitis, but no evidence of 
hospitalization for a gastrointestinal disability was 
indicated.  His December 1945 service separation examination 
was negative for any abnormalities of the abdomen, as was a 
September 1950 Naval Reserve physical examination.  

The first evidence of a gastrointestinal disability dates 
from 1967, when the veteran was hospitalized at a private 
medical center for surgical repair of a bleeding 
diverticulum.  The veteran's general physician at that time 
was J. H. N., M.D.  Dr. N., by his own admission, no longer 
has any records of the veteran's treatment, but provided 
March 2000 and December 2001 written summaries of his 
treatment of the veteran.  Dr. N. stated that he first began 
treating the veteran in sometime in the 1950's, and continued 
treating him until the 1970's.  The veteran had "stress 
problems" beginning in service, according to his self-
reported medical history.  Dr. N. treated him on several 
occasions for "stress problems" and hypertension, 
prescribing nerve medication and tranquilizers.  In 1967, Dr. 
N. assisted a surgeon in the removal of a diverticulum of the 
veteran's duodenum.  He made a normal recovery.  

More recently, the veteran has been seen by A. M., M.D., who 
has treated the veteran since the early 1990's.  In a May 
2000 written statement, Dr. M. stated the veteran has had "a 
history of anxiety disorder," but did not indicate when this 
disorder began.  

The veteran has alleged both that his gastrointestinal 
disability began during active military service, and that 
stress experienced during such service later resulted in a 
post-service gastrointestinal disability.  Generally, service 
connection may also be awarded for any disability which is 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (2002).  However, the veteran has already 
been denied service connection for post traumatic stress 
disorder within this decision.  Therefore, no basis exists 
with which to award the veteran service connection for any 
disability secondary to post traumatic stress disorder, as 
this disorder is itself not service-connected.  Regarding the 
veteran's own assertions that his gastrointestinal disability 
began during service, his lay opinions regarding matters of 
medical etiology, diagnosis, and causation are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the veteran has claimed "stress problems" during 
service, as noted in Dr. N.'s reports, the basis for this 
medical history was the veteran himself, as Dr. N. did not 
begin treating the veteran until sometime in the 1950's, 
several years after the veteran's 1945 service separation.   
Additionally, Dr. Nill did not cite to any contemporaneous 
medical record which might otherwise support such a finding.  
As was discussed above, the veteran's service medical records 
are negative for treatment of either a psychiatric or a 
gastrointestinal disability during service.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that medical 
opinions based on an inaccurate factual premise have little 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
In the present case, the veteran's service medical records 
are negative for any diagnosis of or treatment for a stress 
reaction or any other psychiatric disability, and therefore 
no independent basis exists to support the allegation of 
"stress problems" during service.  Likewise, Dr. M.'s 
report cannot be accepted as probative by the Board, as he 
did not begin treating the veteran until many years 
subsequent to service, and has not indicated any source other 
than the veteran for his "history of anxiety disorder."  

The remainder of the medical record is negative for any 
evidence of diverticulitis or a related gastrointestinal 
disability prior to the 1960's, many years after the 
veteran's service separation, and no medical expert has 
determined, based on verified medical evidence, that any 
gastrointestinal disability began during active military 
service.  

In conclusion, the veteran has not submitted evidence, other 
than his own assertions, that a gastrointestinal disability 
was incurred prior to 1967, approximately 20 years following 
his service separation.  Therefore, service connection for a 
gastrointestinal disability must be denied.  Because the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107 (West 2002).  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  

Entitlement to service connection for a gastrointestinal 
disability, to include diverticulitis, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

